Exhibit 10.9
 
SIXTH AMENDMENT TO LINE OF CREDIT PROMISSORY NOTE
 
THIS SIXTH AMENDMENT TO LINE OF CREDIT PROMISSORY NOTE (this "Agreement"), dated
as of October _1__, 2011, is between and among ATRION CORPORATION, a Delaware
corporation, ATRION MEDICAL PRODUCTS, INC., a Delaware corporation,
HALKEY-ROBERTS CORPORATION, a Delaware corporation,  QUEST MEDICAL, INC., a
Texas corporation, ALATENN PIPELINE COMPANY, LLC, an Alabama limited liability
company, and ATRION LEASING COMPANY, LLC, an Alabama limited liability company
(collectively, the "Borrowers"), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, successor by merger to Wachovia Bank, National
Association (the "Lender").
 
R E C I T A L S:
 
A.           Lender has heretofore established a Credit Facility for the
Borrowers' benefit in the maximum principal sum of Twenty-Five Million Dollars
($25,000,000), which is evidenced and secured by the following:
 
 
·
Loan and Security Agreement dated November 12, 1999, as amended by Amendment to
Loan and Security Agreement dated as of December 26, 2001, by  Second Amendment
to Loan and Security Agreement dated November 7, 2003, by Third Amendment to
Loan and Security Agreement dated September 1, 2005, by Fourth Amendment to Loan
and Security Agreement dated July 1, 2008; and by Fifth Amendment to Loan and
Security Agreement dated September 30, 2008 (as amended, the "Loan Agreement");
and

 
 
·
Line of Credit Promissory Note dated November 12, 1999 in the original stated
principal amount of $18,500,000, as amended by Note Extension Agreement dated
August 31, 2001, by Second Amendment to Line of Credit Promissory Note dated
December 26, 2001 (which such Second Amendment, among other things, increased
the principal balance of the Line of Credit Note to $25,000,000), by Third
Amendment to Line of Credit Promissory Note dated November 7, 2003, by Fourth
Amendment to Line of Credit Promissory Note dated September 1, 2005, and by
Fifth Amendment to Line of Credit Promissory Note dated July 1, 2008 (as
amended, the "Line of Credit Note"), evidencing the Line of Credit Loan portion
of the Credit Facility.

 
B.           The Credit Facility terminates on the Termination Date of November
12, 2012, and the outstanding principal balance of all Advances, together with
accrued and unpaid interest thereon, is due and payable in full on the
Termination Date of November 12, 2012.
 
C.           Borrowers have requested (1) that the principal amount of the Line
of Credit Note be increased from $25,000,000 to $40,000,000, (2) that the
Termination Date be extended until October 1, 2016, and (3) that the minimum
Consolidated Tangible Net Worth Requirement be eliminated and Lender has so
agreed on the terms set forth below.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Defined Terms.  Capitalized terms used in this Agreement without
definition shall have the meanings ascribed to them in the Line of Credit Note.
 
2.           Line of Credit Loan Increased.  The Line of Credit Note is hereby
modified and amended to increase the maximum principal amount of the Line of
Credit Loan from $25,000,000 to $40,000,000 and Borrowers hereby jointly and
severally promise to pay to Lender or its order such increased Line of Credit in
accordance with the terms and conditions set forth in the Note, as amended
hereby.  Accordingly, all references in the Line of Credit Note to  the "Credit
Facility," or the "Line of Credit Loan" shall henceforth refer to a Credit
Facility and a Line of Credit Loan in the maximum principal amount of
$40,000,000.  Accordingly, the words and figures "Twenty-Five Million Dollars
($25,000,000)" or "$25,000,000" are hereby deleted in their entirety wherever
the same appear and replaced with the words and figures "Forty Million Dollars
($40,000,000)" or "$40,000,000" (as applicable).
 
3.           Termination Date Extended. The Line of Credit Note is hereby
modified and amended to extend the Termination Date from November 12, 2012 until
October 1, 2016 by deleting in its entirety the Defined Term "Termination Date"
as the same appears in Section 1 of the Line of Credit Note, and by inserting in
lieu thereof the following:
 
"Termination Date" means October 1, 2016, or such earlier date on which the
obligations of the Lender to make Advances hereunder are terminated pursuant to
the terms of this Agreement.
 
4.           Pricing Matrix.  The Pricing Matrix attached as Exhibit A is hereby
deleted in its entirety and the Revised Pricing Matrix attached as Revised
Exhibit A is inserted in lieu thereof.
 
5.           Amendment to Loan Agreement. Contemporaneously herewith, Borrowers
and Lender have entered into that certain Sixth Amendment to Loan and Security
Agreement, all references in the Line of Credit Note to the "Loan Agreement"
shall refer to the Loan Agreement, as amended by the Sixth Amendment to Loan
Agreement and Security Agreement.
 
6.           Confirmation of Obligations.  Except as herein modified, the Line
of Credit Note shall remain in full force and effect, and the Line of Credit
Note is hereby ratified and affirmed in all respects.
 
7.           No Novation and No Release of Collateral. The execution and
delivery of this Agreement shall not be interpreted or construed as, and in fact
does not constitute, a novation, payment, or satisfaction of all or any portion
of the Line of Credit Note; rather, this Agreement is strictly amendatory in
nature.  The execution, delivery, and performance of this Agreement shall not
operate to release any Collateral securing the Line of Credit Note nor modify or
otherwise affect the lien and security interest held by Lender in and to such
Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Counterparts. This Agreement may be executed in multiple
counterparts and using multiple signature pages and shall be binding and
enforceable at such time as each party has executed a counterpart of this
Agreement.  The signature of any party to a counterpart of this Agreement shall
bind such party to the same extent as if all parties executed a single original
hereof.
 
9.           Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party to this Agreement by any
court or other governmental or judicial authority by reason of such party's
having or being deemed to have structured or dictated such provision.
 
10.           Integration.  Borrowers acknowledge and agree that no promises,
agreements, understandings, or commitments of any nature whatsoever have been
made by or on behalf of Lender in respect to the Credit Facility and the Line of
Credit Note, except as set forth herein.  Specifically, Borrowers acknowledge
and agree that Lender has made no agreement, and is in no way obligated, to
grant any extension, indulgence, forbearance, or consent with respect to the
Credit Facility or the Line of Credit Note or any matter relating to the Credit
Facility or the Line of Credit Note, except as specifically set forth herein.
 
11.           Severability.  If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
 
12.           Controlling Law. THE VALIDITY, INTERPRETATION, ENFORCEMENT AND
EFFECT OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF ALABAMA.  ONE OF THE LENDER'S PLACES OF BUSINESS IS
LOCATED IN JEFFERSON COUNTY IN THE STATE OF ALABAMA, AND THE BORROWERS AGREE
THAT THE LINE OF CREDIT LOAN SHALL BE FUNDED FROM AND THIS AGREEMENT SHALL BE
HELD BY LENDER AT SUCH PRINCIPAL PLACE OF BUSINESS, AND THE HOLDING OF THIS
AGREEMENT BY LENDER THEREAT SHALL CONSTITUTE SUFFICIENT MINIMUM CONTACTS OF
BORROWERS WITH JEFFERSON COUNTY AND THE STATE OF ALABAMA FOR THE PURPOSE OF
CONFERRING JURISDICTION UPON THE FEDERAL AND STATE COURTS PRESIDING IN SUCH
COUNTY AND STATE.
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Waiver of Jury Trial. BORROWERS HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY ON ANY CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION
ARISING OUT OF OR IN ANY WAY PERTAINING OR RELATED TO LOAN OBLIGATION, THIS
AGREEMENT, OR ANY OTHER LOAN DOCUMENT, OR IN ANY WAY CONNECTED WITH OR
PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF LENDER AND BORROWERS
WITH RESPECT TO THE LOAN OBLIGATIONS, THIS AGREEMENT, AND ANY OTHER LOAN
DOCUMENT, OR IN CONNECTION WITH THE TRANSACTIONS RELATED HERETO OR CONTEMPLATED
HEREBY OR THE EXERCISE OF ANY PARTY'S RIGHTS AND REMEDIES WITH RESPECT TO THE
LOAN OBLIGATIONS, THIS AGREEMENT, OR OTHERWISE, OR THE CONDUCT OF THE
RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.  BORROWERS ACKNOWLEDGE THAT LENDER MAY FILE A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED
AGREEMENT OF THE BORROWERS IRREVOCABLY TO WAIVE THEIR RIGHTS TO TRIAL BY JURY,
AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR CONTROVERSY
WHATSOEVER BETWEEN BORROWERS AND LENDER SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.






[Signatures on Following Pages]
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrowers and Lender have caused this Agreement to be
executed by their respective duly authorized officers as of the date first above
written.
 
 
BORROWERS:
   
 
ATRION CORPORATION,   
a Delaware corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
         
ATRION MEDICAL PRODUCTS, INC.,
 
a Delaware corporation
     
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 

 
HALKEY-ROBERTS CORPORATION,
a Delaware corporation
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President
   


 
QUEST MEDICAL, INC.,
a Texas corporation
         
By: /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President


 

 
ALATENN PIPELINE COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
ATRION LEASING COMPANY, LLC,
an Alabama limited liability company
         
By:  /s/ Jeffery Strickland
 
Jeffery Strickland
 
Its Vice President

 

 
LENDER:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
a national banking association
         
By:    /s/ W. R. Birdwell
 
Print Name: W. R. Birdwell
 
Its: SVP


 
 
 

--------------------------------------------------------------------------------

 
 
REVISED EXHIBIT A
PRICING MATRIX
(Effective October __1__, 2011)
 
If the ratio of Consolidated
The Line of Credit
The Unused Line
The Term Loan
Total Liabilities/Consolidated
Loan Margin
Fee Will Be:
Margin Will Be:
Tangible Net Worth is:
Will Be:
   
Greater than 2.00
200 bps (2.00%)
6.5 bps (.065%)
225 bps (2.25%)
1.51 to 2.00
150 bps (1.50%)
6.5 bps (.065%)
175 bps (1.75%)
1.15 to 1.50
125 bps (1.25%)
6.5 bps (.065%)
150 bps (1.50%)
Less than 1.15
100 bps (1.00%)
6.5 bps (.065%)
125 bps (1.25%)



 
 